Dempsey, J.
To set aside the appraisement of sworn officers of the law, who have-made their estimates on actual inspection and view of the premises, should only be done when the evidence is-clear and convincing that they have' been mistaken in their judgment. I have no doubt but that defendants’ witnesses are honest in their judgments; but I think the appraisers’ judgment is confirmed by the values of the ground and the house ten (10) years ago as given by Mr. Ryan, if those values be taken as a factor in connection with the marked depreciation in all real estate in the last seven years, and to this he added the percentage of depreciation of the house that is yearly made and allowed because of wear and tear and the effect of time and the elements. My judgment is that the sheriff’s appraisers-made a fair estimate of the present value of both ground and house; and defendants’ motion will consequently-be overruled.
Scott Bonham; C. W. Merrill.